           Case 3:18-cv-30143-MGM Document 111 Filed 04/28/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 GRACIE WHITE                                   §
 f/k/a GRACIE DORNEUS,                          §
 individually and on behalf of persons          §
 similarly situated,                            §
                                                §
 Plaintiff,                                     §
                                                §
                                                     CIVIL ACTION NO. 3:18-CV-30143-MGM
 v.                                             §
                                                §
 ALLY FINANCIAL INC.,                           §    Leave to file granted April 28, 2021
                                                §
 Defendant.                                     §
                                                §
                                                §

      REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER
                STRIKING TOPICS 6-12 FROM RULE 30(b)(6) NOTICE

           Defendant Ally Financial Inc. (“Ally”) hereby submits this reply in support of its Motion

for Protective Order striking Topics 6-12 in Plaintiff Gracie White’s Revised Notice of Taking the

Deposition of Ally Financial Inc. through Designated Witnesses pursuant to Rule 30(b)(6) (the

“Motion”).

      I.      Plaintiff Concocts Questions Regarding the Adequacy of Ally’s Discovery to Date
              in an Attempt to Justify Improper Topics 6-8 on Loan Servicing and Collection
              Databases and Systems.

           As set forth in Ally’s Motion, Topics 6-8—seeking testimony on all of Ally’s loan

servicing and collection databases and systems over six years—are irrelevant, disproportional to

the needs of the case, and improper discovery on discovery. Plaintiff attempts to convince the

Court of otherwise by arguing that discovery on discovery is warranted because questions have

arisen regarding the “adequacy” of Ally’s discovery responses and productions to date. However,

Plaintiff’s argument is unsupported by the actual course of discovery thus far, and discovery on

discovery is not justified.
         Case 3:18-cv-30143-MGM Document 111 Filed 04/28/21 Page 2 of 6




       Ally properly disclosed the evidence that it would rely on in this matter in its initial

disclosures exchanged at the outset of this case, and White has not objected to those disclosures.

Consistent with those disclosures, Ally has produced documents or declaration evidence in support

of its defenses. Ally has also responded to interrogatories indicating what type of class data can

be queried within its systems. At this stage of the proceedings, Ally’s discovery responses and

productions to date are proportional to the case’s needs, and White’s argument that Ally did not

fulfill its duty “to disclose the existence of relevant evidence” falls flat. See Opp. at 7-8.

       White’s argument that Ally “flip-flopped” on whether the class is ascertainable without a

file-by-file review also misstates the record and resorts to mere semantics to justify discovery into

Ally’s discovery responses, which is plainly improper, as Ally has not acted in bad faith. See Alley

v. MTD Prod., Inc., No. 3:17-CV-3, 2018 WL 4689112, at *2 (W.D. Pa. Sept. 28, 2018) (granting

protective order with respect to Rule 30(b)(6) topic seeking information on defendant’s systems

for creating, storing, retrieving, and retaining documents where plaintiff failed to show defendant

acted in bad faith). Ally has stated in verified discovery responses that it cannot determine whether

a RISC contains a choice of law provision applying the laws of a state other than Massachusetts

by simply querying its systems, therefore necessitating a file-by-file review. To the extent that

Ally previously said “file-by-file” review rather than “some degree of file-by-file” review is of no

moment. Plaintiff is in possession of what data points may or may not be electronically searched,

and Topics 6-8 place an unnecessary burden on Ally grounded only in Plaintiff’s unjustified

suspicion that Ally is being untruthful. Indeed, that choice of law provisions are not so readily

ascertained is evident by the initial class representative in this case—James Randall—a

Massachusetts resident who was dismissed because a different state’s laws applied to his contract.

The Court should strike Plaintiff’s Topics 6-8.




                                                   2
          Case 3:18-cv-30143-MGM Document 111 Filed 04/28/21 Page 3 of 6




   II.      Plaintiff is Not Entitled to Testimony on Topics 9-12 Seeking the Memorization of
            Class Data and Figures.

         Plaintiff seeks the testimony in Topics 9-12 on the purported basis that she is permitted to

“develop a record containing all the facts pertaining to the suggested class and its representatives.”

Opp. at 8. However, all discovery, whether in a class action or otherwise, is limited by Rule

26(b)(1), which requires that the discovery be “proportional to the needs of the case.” See

Mondragon v. Scott Farms, Inc., 329 F.R.D. 533, 542 (E.D.N.C. 2019) (citing Fed R. Civ. P.

26(b)(1)) (“While plaintiffs are generally entitled to pre-certification discovery to establish the

record the court needs to determine whether the requirements for a class action suit have been met

. . . this discovery is not unlimited.”). Where, as here, Rule 30(b)(6) topics seek rote memorization

of data, courts routinely find that such discovery is overbroad, unduly burdensome, and

disproportional to the needs of the case. See Motion at 6 (collecting cases).

         The cases cited by Plaintiff do not meaningfully rebut that the testimony sought through

Topics 9-12 is improper Rule 30(b)(6) testimony. The majority of the cases cited are in the context

of written discovery and, even still, seek less information than what Plaintiff seeks through a Rule

30(b)(6) deposition. See Opp. at 8-9. Further, Plaintiff’s cases are distinguishable because they

did not deal with the type of information that Plaintiff is seeking through these topics. See id.

Plaintiff is not asking for the identification of putative class members by name, address, and phone

number—though, to the extent she were, such a topic would likewise be overly burdensome and

require improper rote memorization. Instead, Plaintiff seeks a witness to memorize for the entire

putative class (a) the number who signed arbitration agreements, (b) the number who filed for

bankruptcy and received a discharge of any alleged deficiency balance, (c) the number against

whom Ally obtained a judgment for any alleged deficiency balance, (d) the number whose vehicles

were not sold by Ally, and (e) the number whose loans were not entered into in Massachusetts,



                                                  3
           Case 3:18-cv-30143-MGM Document 111 Filed 04/28/21 Page 4 of 6




and then also to testify regarding how each of those numbers were determined. In order to compile

this data, Ally would have to review its customer files to first decipher whether an individual may

be in the putative class, and then determine whether the individual should be tallied in one of the

categories requested. The breadth of these topics, coupled with the fact that they would require a

witness to commit class data to rote memory, justifies the entry of a protective order precluding

them.

          Finally, Plaintiff’s refrain that Ally is using discovery as a “shield and a sword” by relying

on an “undisclosed review” of customer files in order to support its defenses is another

misrepresentation of Ally’s conduct and productions throughout this case. See Opp. at 9. Ally has

made clear from the start that it would be relying on illustrative documents to support its defenses,

and the so-called “undisclosed” review of the customer files comprising those samples has been

disclosed to Plaintiff through Ally’s production of sample class member documents exhibiting

those very defenses. The Court should enter a protective order striking Topics 9-12.

   III.      CONCLUSION

          For the foregoing reasons, as well as those set forth in Ally’s Motion, Ally respectfully

requests that the Court grant its Motion for Protective Order striking Topics 6-12 in Plaintiff Gracie

White’s Revised Notice of Taking the Deposition of Ally Financial Inc. through Designated

Witnesses pursuant to Rule 30(b)(6).



                                                        Respectfully submitted,

                                                        /s/ Nellie E. Hestin
                                                        Nellie E. Hestin (BBO # 676886)
                                                        Jared M. DeBona (pro hac vice)
                                                        MCGUIREWOODS LLP
                                                        Tower Two-Sixty
                                                        260 Forbes Avenue
                                                        Suite 1800


                                                    4
        Case 3:18-cv-30143-MGM Document 111 Filed 04/28/21 Page 5 of 6




                                          Pittsburgh, PA 15222
                                          Phone: (412) 667-7909
                                          E-Mail: nhestin@mcguirewoods.com

                                          Counsel for Defendant Ally Financial Inc.
Dated: April 28, 2021




                                      5
        Case 3:18-cv-30143-MGM Document 111 Filed 04/28/21 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) on April 28, 2021.




                                                /s/ Nellie E. Hestin
                                                Nellie E. Hestin




                                            6
